

115 S3602 IS: School-Based Health Centers Reauthorization Act of 2018
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3602IN THE SENATE OF THE UNITED STATESOctober 11, 2018Ms. Stabenow (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to reauthorize school-based health centers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the School-Based Health Centers Reauthorization Act of 2018. 2.Reauthorization of school-based health centersSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended by striking 2010 through 2014 and inserting 2018 through 2023.